DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/479,292 filed 07/19/2019.

Information Disclosure Statement
The information disclosure statement filed 07/19/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in an interview with attorney Andrew Deschere on 11/01/2021.
Independent claim 10 is amended to include the limitation of dependent claim 11. Also, claims 12, 15-18, which originally depends from claim 11, are amended to depend from claim 10. See proposed examiner’s amendments below.
Proposed Examiner’s Amendments 

1-9 (canceled). 

Claim 10 (Currently Amended): A circuit board comprising: a circuit board main body including a first through hole; and a first inlay member inserted into the first through hole; wherein the first inlay member includes a first end surface; one surface of the circuit board main body includes a first through hole peripheral portion located around the first through hole; a first conductive pattern is located around the first through hole peripheral portion; the first through hole peripheral portion includes a first pattern exposed area where the first conductive pattern is exposed, and a first pattern non-exposed area where the first conductive pattern is covered with a resist; and the first end surface and the first pattern exposed area are a first mount pad to which a first terminal of an electronic component is connected, wherein the circuit board main body includes a second through hole; the circuit board further includes a second inlay member inserted into the second through hole; the second inlay member includes a first end surface; the one surface includes a second through hole peripheral portion located around the second through hole; a second conductive pattern is located around the second through hole peripheral portion; the second through hole peripheral portion includes a second pattern exposed area where the second conductive pattern is exposed, and a second pattern non-exposed area where the second conductive pattern is covered with the resist; and the first end surface of the second inlay member and the second pattern exposed area are a second mount pad to which a second terminal of the electronic component is connected.

Claim 11 (Cancelled): 

Claim 12 (Currently Amended): The circuit board according to claim [[11]] 10, wherein a spacing between the first through hole and the second through hole is about 3 mm or more.



Claim 14: The circuit board according to claim 13, wherein the current sensing resistor includes a shunt resistor.

Claim 15 (Currently Amended): The circuit board according to claim [[11]] 10, wherein the first inlay member and the second inlay member have a cylindrical shape; the first inlay member is press-fit into the first through hole; and the second inlay member is press-fit into the second through hole.

Claim 16 (Currently Amended): A motor comprising: the circuit board according to claim [[11]] 10; and a motor housing; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the motor housing.

Claim 17 (Currently Amended): A controller comprising: the circuit board according to claim [[11]] 10; and a heat sink; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the heat sink.

10; an electric pump motor; and a housing including a flow path; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the housing.

Claim 19: The circuit board according to claim 12, wherein the first inlay member and the second inlay member have a cylindrical shape; the first inlay member is press-fit into the first through hole; and the second inlay member is press-fit into the second through hole.

Claim 20: The circuit board according to claim 13, wherein the first inlay member and the second inlay member have a cylindrical shape; the first inlay member is press-fit into the first through hole; and the second inlay member is press-fit into the second through hole.

Claim 21: The circuit board according to claim 14, wherein the first inlay member and the second inlay member have a cylindrical shape; the first inlay member is press-fit into the first through hole; and the second inlay member is press-fit into the second through hole.

Claim 22: A motor comprising: the circuit board according to claim 15; and a motor housing; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the motor housing.

Claim 23: A controller comprising: the circuit board according to claim 15; and a heat sink; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the heat sink.

Claim 24: An electric pump comprising: the circuit board according to claim 15; an electric pump motor; and a housing including a flow path; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the housing.

Allowable Subject Matter
Claims 10, 12-24 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 10, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; A circuit board comprising: a circuit board main body including a first through hole; and a first inlay member inserted into the first through hole; wherein the first inlay member includes a first end surface; one surface of the circuit board main body includes a first through hole peripheral portion located around the first through hole; a first conductive pattern is located around the first through hole peripheral portion; the first through hole peripheral portion includes a first pattern exposed area where the first conductive pattern is exposed, and a first pattern non-exposed area where the first conductive pattern is covered with a resist; and the first end surface and the first pattern exposed area are a first mount pad to which a first terminal of an electronic component is connected, wherein the circuit board main body includes a second through hole; the circuit board further includes a second inlay member inserted into the second through hole; the second inlay member includes a first end surface; the one surface includes a second through hole peripheral portion located around the second through hole; a second conductive pattern is located around the second through hole peripheral portion; the second through hole peripheral portion includes a second pattern exposed area where the second conductive pattern is exposed, and a second pattern non-exposed area where the second conductive pattern is covered with the resist; and the first end surface of the second inlay member and the second pattern exposed area are a second mount pad to which a second terminal of the electronic component is connected.
          Therefore, claim 10 and its dependent claims 12-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847